DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/08/22 has been entered. Claims 1, 3, 6-7, 9, and 16 have been amended, and new claims 21-24 have been entered. Claims 1-24 are addressed in the office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berrada et al. (US 2005/0283186) in view of di Palma et al. (US 2012/0059356) and Martin et al. (US 2009/0299393), all cited in previous office action.
Regarding claim 1, an invention for treating occluded vessels, Berrada discloses (Figs. 16-19) a method for removing occlusive material from a peripheral blood vessel in a patient (Abstract), the method comprising: wherein an occlusion removal device (360) is contained within a distal end portion of a catheter [i.e. catheter] (Par. 0138), wherein the occlusion removal device comprises a first portion [i.e. a portion (A, see annotated figure below) of element 70] defining a mouth (112) and a second portion [i.e. a portion (B, see annotated figure below) of element 70] extending from the first portion, and wherein the second portion comprises a braided material (Par. 0149); retracting the catheter for releasing the occlusion removal device and allowing the occlusion removal device to self-expand such that the first portion is positioned distally from the occlusive material and at least a portion of the second portion extends distally from the first portion (Fig. 16; Par. 0064 & 0142-0143); manipulating at least one tether (288; Fig. 11) coupled to the first portion of the occlusion removal device to affect an orientation of the mouth within the blood vessel (Par. 0118-0119 & 0140); withdrawing an elongate shaft (102) coupled to the occlusion removal device to withdraw the occlusion removal device through the vessel such that the first portion of the occlusion removal device engages the occlusive material and then the braided material of the second portion of the occlusion removal device contains at least a portion of the occlusive material (Par. 0098, 0134, 0138-0139); further withdrawing the occlusion removal device through the vessel with at least a portion of the occlusive material contained in the braided material of the second portion of the occlusion removal device and into the lumen of the sheath; and collapsing the proximal capture member into the lumen of the sheath (Par. 0140).
 
    PNG
    media_image1.png
    313
    556
    media_image1.png
    Greyscale

Berrada fails to further disclose the method comprising: advancing an introducer sheath through a peripheral vessel and toward occlusive material; positioning a distal end of the introducer sheath proximal of the occlusive material, wherein a proximal capture member is contained within a lumen of the introducer sheath, the proximal capture member having a tapered proximal end portion and an open distal end sized to engage an inner wall of the vein; distally advancing an occlusion removal device from the lumen of the introducer sheath and through the occlusive material.
In the same field of endeavor, which is treating occluded vessels, di Palma teaches (Figs. 7A-E) the method comprising: advancing an introducer sheath (5) through a peripheral vessel and toward occlusive material (134; Par. 0048); positioning a distal end of the introducer sheath proximal of the occlusive material (Fig. 7C), wherein a proximal capture member (125) is contained within a lumen of the introducer sheath (Par. 0051), the proximal capture member having a tapered proximal end portion (120; Par. 0050 & 0054) and an open distal end (132) sized to engage an inner wall of the vein (Fig. 7C); distally advancing an occlusion removal device (20) from the lumen of the introducer sheath and through the occlusive material (Par. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berrada to have the method comprising: advancing an introducer sheath through a peripheral vessel and toward occlusive material; positioning a distal end of the introducer sheath proximal of the occlusive material, wherein a proximal capture member is contained within a lumen of the introducer sheath, the proximal capture member having a tapered proximal end portion and an open distal end sized to engage an inner wall of the vein; distally advancing an occlusion removal device from the lumen of the introducer sheath and through the occlusive material. Doing so would allow the collection and capture of pieces of the thrombus for removal from the vessel (Par. 0028, lines 20-22), as taught by di Palma. Also, doing so would aid in removal of obstruction loaded within a retrieval device (Par. 0151 & 0155), as taught by Martin.
Regarding claim 2, Berrada, as modified by di Palma, discloses the method of claim 1. Berrada further discloses wherein the occlusion removal device comprises a tubular member [i.e. tubular in shape] (Abstract).
Regarding claim 3, Berrada, as modified by di Palma, discloses the method of claim 1. Berrada further discloses (Figs. 16-17) wherein the first portion of the occlusion removal device comprises a ringed-shape member (364) configured to expand to an inner surface of the peripheral vessel and defining the mouth and the second portion of the occlusion removal device comprises a braided mesh extending from the ring-shaped member (Par. 0138 & 0149), and wherein the braided mesh is configured to contain at least a portion of the occlusive material after the ring-shaped member passes through the occlusive material (Par. 0139-0140).
Regarding claim 4, Berrada, as modified by di Palma, discloses the method of claim 3. Berrada further discloses wherein the first portion and the second portion of the occlusion removal device form a continuous structure (Par. 0138).
Regarding claim 5, Berrada, as modified by di Palma, discloses the method of claim 1. Berrada further discloses wherein the occlusion removal device comprises a tubular member (70) that is everted to form a distal end of the second portion of the occlusion removal device (Abstract).
Regarding claim 6, Berrada, as modified by di Palma, discloses the method of claim 5. Berrada discloses (Fig. 16) wherein the elongate shaft is coupled to a periphery of the tubular member [i.e. coupled via element 126 (Par. 0098 & 0139)].
Regarding claim 7, Berrada, as modified by di Palma, discloses the method of claim 6. Berrada further discloses wherein the at least one tether extends between the elongate shaft and the periphery of the tubular member (Fig. 11; Par. 0119 & 0140).
Regarding claim 8, Berrada, as modified by di Palma, discloses the method of claim 1. Berrada further discloses (Fig. 16) wherein the first portion of the occlusion removal device comprises a scaffold [i.e. loop and braided mesh of filter (70)] configured to expand to an inner surface of the peripheral vessel and the second portion of the occlusion device comprises a braided mesh configured to contain at least a portion of the occlusive material after the scaffold passes through the occlusive material (Par. 0138-0140 & 0149).
Regarding claim 16, an invention for treating occluded vessels, Berrada discloses (Figs. 16-19) a method for removing a thrombus from a peripheral blood vessel in a patient's body (Abstract), the method comprising: identifying a thrombus in a peripheral blood vessel; advancing a guidewire through the thrombus advancing a catheter over the guidewire (Par. 0079, 0130, 0138), wherein a thrombus removal device (360) is contained within a lumen of the catheter (Par. 0138), the thrombus removal device comprising a ring-shaped member [i.e. loop] (364) configured to expand to an inner surface of the peripheral blood vessel and an extraction member (70) extending from the ring-shaped member (Par. 0138); retracting the catheter for allowing the thrombus removal device to self-expand in the peripheral blood vessel such that the ring-shaped member engages the inner surface of the peripheral blood vessel (Fig. 16; Par. 0064 & 0142-0143); manipulating at least one tether (288; Fig. 11) coupled to the ring-shaped member of the thrombus removal device to affect an orientation of the ring-shaped member within the peripheral blood vessel (Par. 0118-0119 & 0140); pulling an elongate shaft (102) coupled to the thrombus removal device to pull the thrombus removal device in a proximal direction such that the ring-shaped member passes along the thrombus and the extraction member captures material from the thrombus and thereby forms a passageway for the flow of blood (Par. 0134 & 0138-0139); and removing the guidewire, the catheter, and the tubular member from the patient's body, thereby restoring blood flow through the peripheral blood vessel (Par. 0141). However, Berrada fails to disclose further withdrawing the thrombus removal device through a central opening in a proximal capture member and into a sheath, the proximal capture member comprising a mesh structure having an open distal end sized to conform to an inner wall of the peripheral blood vessel; and removing the sheath and the proximal capture member.
In the same field of endeavor, which is treating occluded vessels, di Palma teaches (Figs. 7A-E) a method comprising: further withdrawing a thrombus removal device (20) through a central opening [i.e. interior of element 120 where smaller pieces of the thrombus] in a proximal capture member (125) and into a sheath (5), the proximal capture member comprising a mesh structure (120) having an open distal end (132) sized to conform to an inner wall of the peripheral blood vessel (Par. 0050 & 0054); and removing the guidewire, the sheath, the proximal capture member, the catheter, and the tubular member from the patient's body, thereby restoring blood flow through the peripheral blood vessel (Par. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berrada to have the method comprising: further withdrawing the thrombus removal device through a central opening in a proximal capture member and into a sheath, the proximal capture member comprising a mesh structure having an open distal end sized to conform to an inner wall of the peripheral blood vessel; and removing the sheath and the proximal capture member. Doing so would allow the collection and capture of pieces of the thrombus for removal from the vessel (Par. 0028, lines 20-22), as taught by di Palma. Also, doing so would aid in removal of obstruction loaded within a retrieval device (Par. 0151 & 0155), as taught by Martin.
	Regarding claim 17, Berrada, as modified by di Palma, discloses the method of claim 16. Berrada further discloses wherein the extraction member has a closed distal (B, see annotated figure above) end for capturing and pulling thrombus material into the sheath (Par. 0139-0140).
	Regarding claim 18, Berrada, as modified by di Palma, discloses method of claim 17. Berrada further discloses wherein the ring-shaped member and the extraction member form a continuous structure (Par. 0138).
Regarding claim 19, Berrada, as modified by di Palma, discloses the method of claim 18. Berrada further discloses wherein the closed distal end of the extraction member comprises an everted portion (Abstract).
Regarding claim 20, Berrada, as modified by di Palma, discloses the method of claim 16. Berrada further discloses wherein the ring-shaped member is a self-expanding structure and the extraction member is a mesh structure extending distally therefrom (Fig. 16; Par. 0138 & 0149).
Claims 9-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Berrada et al. (US 2005/0283186) in view of di Palma et al. (US 2012/0059356), Martin et al. (US 2009/0299393), all cited in previous office action, and Salahieh et al. (US 2004/0127936).
Regarding claim 9, an invention for treating occluded vessels, Berrada discloses (Figs. 16-19) a method for removal of an occlusive thrombus from a peripheral blood vessel for improving blood flow through the blood vessel (Abstract), the method comprising: wherein an occlusion removal device (360) comprises a tubular member (70; Abstract) adapted to engage the occlusive thrombus, wherein the tubular member comprises a braided material (Par. 0138); deploying at least a portion of the tubular member distal to the occlusive thrombus (Fig. 16; Par. 0138); withdrawing the tubular member and thereby engaging the occlusive thrombus such that the tubular member contains at least a portion of the occlusive thrombus (Par. 0139-0140); wherein the braided material of the tubular member has a braid angle that changes during withdrawal of the tubular member such that the tubular member elongates when the occlusion removal device is withdrawn to provide a longer surface for withdrawal through the occlusive thrombus [Note, it is notoriously old and well-known in the art of braided filter/meshes that the braid angle changes when the braided filter/mesh expands or collapses, paragraph 0019 of evidentiary reference Salahieh] (Par. 0061 & 0072). However, Berrada fails to disclose the method comprising: advancing an introducer sheath through a peripheral blood vessel; positioning a distal end of the introducer sheath proximal of an occlusive thrombus, wherein a proximal capture member is contained within a lumen of the introducer sheath, the proximal capture member formed with a mesh structure having a tapered proximal end portion and an open distal end, wherein the open distal end is shaped to conform to an inner wall of the peripheral blood vessel when in an expanded configuration; advancing an occlusion removal device through the lumen of the introducer sheath and through a central opening in the proximal capture member; deploying the proximal capture member; and further withdrawing the tubular member with captured occlusive thrombus through the proximal capture member and collapsing the tubular member into the lumen of the introducer sheath; and collapsing the proximal capture member into the lumen of the introducer sheath.
In the same field of endeavor, which is treating occluded vessels, di Palma teaches (Figs. 7A-E) a method comprising: advancing an introducer sheath (5) through a peripheral blood vessel (Par. 0048); positioning a distal end of the introducer sheath proximal of an occlusive thrombus (134; Fig. 7C), wherein a proximal capture member (125) is contained within a lumen of the introducer sheath (Par. 0051), the proximal capture member formed with a mesh structure having a tapered proximal end portion (120; Par. 0050 & 0054) and an open distal end (132), wherein the open distal end is shaped to conform to an inner wall of the peripheral blood vessel when in an expanded configuration (Fig. 7C); advancing an occlusion removal device (20) through the lumen of an introducer sheath and through a central opening in the proximal capture member (Par. 0051); deploying the proximal capture member (Par. 0051); and further withdrawing the tubular member with captured occlusive thrombus through the proximal capture member and collapsing the tubular member into the lumen of the introducer sheath (Par. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berrada to have the method comprising: advancing an introducer sheath through a peripheral blood vessel; positioning a distal end of the introducer sheath proximal of an occlusive thrombus, wherein a proximal capture member is contained within a lumen of the introducer sheath, the proximal capture member formed with a mesh structure having a tapered proximal end portion and an open distal end, wherein the open distal end is shaped to conform to an inner wall of the peripheral blood vessel when in an expanded configuration; advancing an occlusion removal device through the lumen of the introducer sheath and through a central opening in the proximal capture member; deploying the proximal capture member; and further withdrawing the tubular member with captured occlusive thrombus through the proximal capture member and collapsing the tubular member into the lumen of the introducer sheath; and collapsing the proximal capture member into the lumen of the introducer sheath. Doing so would allow the collection and capture of pieces of the thrombus for removal from the vessel (Par. 0028, lines 20-22), as taught by di Palma. Also, doing so would aid in removal of obstruction loaded within a retrieval device (Par. 0151 & 0155), as taught by Martin.
Regarding claim 10, Berrada, as modified by di Palma, discloses the method of claim 9. Berrada further discloses wherein a distal portion of the tubular member is everted relative to a central axis (see annotated figure above) to form an extraction member (B, see annotated figure above) configured to capture and remove the occlusive thrombus (Abstract; Par. 0139-0141).
Regarding claim 11, Berrada, as modified by di Palma, discloses the method of claim 9. Berrada further discloses wherein the tubular member includes a first end portion (A, see annotated figure above) adapted for engaging an inner surface of the peripheral blood vessel during withdrawal of the tubular member through the peripheral blood vessel (Par. 0139).
Regarding claim 12, Berrada, as modified by di Palma, discloses method of claim 11. Berrada discloses (Fig. 16) wherein the first end portion comprises a relatively rigid ring-shaped structure (364; Par. 0138).
Regarding claim 13, Berrada, as modified by di Palma, discloses the method of claim 11. Berrada further discloses wherein the tubular member includes a second end portion (B, see annotated figure above) configured to define a flow restoration member [i.e. mesh for capturing occlusion] (Par. 0139 & 0149).
Regarding claim 14, Berrada, as modified by di Palma, discloses the method of claim 13. Berrada further discloses wherein the tubular member everts from the flow restoration member to the extraction member in an expanded state (Abstract).
Regarding claim 15, Berrada, as modified by di Palma, discloses the method of claim 13. Berrada further discloses (Fig. 16) wherein a pusher (102) is coupled to a periphery of the flow restoration member (Par. Par. 0098 & 0139).
Regarding claim 22, Berrada, as modified by di Palma, discloses the method of claim 9. Berrada further discloses (Figs. 16-19) wherein the tubular member defines a proximal mouth (112), wherein withdrawing the tubular member comprises withdrawing an elongate shaft (102) coupled to the tubular member (Par. 0098), and further comprising manipulating at least one tether (288; Fig. 11) coupled to the tubular member to affect an orientation of the mouth within the blood vessel (Par. 0118-0119 & 0140).
Regarding claim 23, Berrada, as modified by di Palma, discloses the method of claim 9. Berrada further discloses wherein the braid angle decreases during withdrawal of the tubular member such that the tubular member elongates [Note, it is notoriously old and well-known in the art of braided filter/meshes that the braid angle decreases when the braided filter/mesh collapses, paragraph 0019 of evidentiary reference Salahieh] (Par. 0061, 0072, 0119, 0140).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Berrada et al. (US 2005/0283186) in view of di Palma et al. (US 2012/0059356), Martin et al. (US 2009/0299393) as applied to claims 1 and 16 respectively above, and further in view of Salahieh et al. (US 2004/0127936).
Regarding claim 21, Berrada, as modified by di Palma, discloses the method of claim 1. Berrada further discloses wherein the braided material has a braid angle that changes during withdrawal of the occlusion removal device such that the second portion elongates when the occlusion removal device is withdrawn through the blood vessel [Note, it is notoriously old and well-known in the art of braided filter/meshes that the braid angle changes when the braided filter/mesh expands or collapses, paragraph 0019 of evidentiary reference Salahieh] (Par. 0061, 0072, 0119, 0140).
Regarding claim 24, Berrada, as modified by di Palma, discloses the method of claim 16. Berrada further discloses (Figs. 16-19) wherein the extraction member comprises a braided material (70; Par. 0149) having a braid angle that changes when the thrombus removal device is pulled in the proximal direction such that the extraction member elongates [Note, it is notoriously old and well-known in the art of braided filter/meshes that the braid angle changes when the braided filter/mesh expands or collapses, paragraph 0019 of evidentiary reference Salahieh] (Par. 0061, 0072, 0119, 0140).
Response to Arguments
Applicant's arguments filed 09/08/22 have been fully considered but they are not persuasive.
Concerning claim 1, applicant argues that prior art reference Berrada fails to disclose "manipulating at least one tether coupled to the first portion of the occlusion removal device to affect an orientation of the mouth within the blood vessel". Examiner respectfully disagrees after further consideration of prior art reference Berrada. Berrada further discloses manipulating at least one tether (288; Fig. 11) coupled to the first portion of the occlusion removal device to affect an orientation of the mouth within the blood vessel (Par. 0118-0119 & 0140).
Concerning claim 9, applicant argues that prior art reference Berrada fails to disclose "braid angle that changes during withdrawal of [a] tubular member such that the tubular member elongates,". Examiner respectfully disagrees after further consideration of prior art reference Berrada. Berrada further discloses wherein the braided material of the tubular member (70; Par. 0149) has a braid angle that changes during withdrawal of the tubular member such that the tubular member elongates when the occlusion removal device is withdrawn to provide a longer surface for withdrawal through the occlusive thrombus [Note, it is notoriously old and well-known in the art of braided filter/meshes that the braid angle changes when the braided filter/mesh expands or collapses, paragraph 0019 of evidentiary reference Salahieh] (Par. 0061 & 0072).
Concerning claim 16, applicant argues that prior art reference Berrada fails to disclose "manipulating at least one tether coupled to the first portion of the occlusion removal device to affect an orientation of the mouth within the blood vessel". Examiner respectfully disagrees after further consideration of prior art reference Berrada. Berrada further discloses manipulating at least one tether (288; Fig. 11) coupled to the first portion of the occlusion removal device to affect an orientation of the mouth within the blood vessel (Par. 0118-0119 & 0140).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/              Examiner, Art Unit 3771                                                                                                                                                                                          
	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771